Case 1:19-cv-01073-WMS Document 13-3 Filed 09/04/19 Page 1of1

UNITED STATES DISTRICT COURT
_WESTERN DISTRICT OF NEW YORK

ATTORNEY’S OATH
STATE OF California )
) SS:
San Francisco COUNTY )
], Barbara J. Chisholm of San Francisco, California

 

City, State
do solemnly swear or affirm that I will demean myself, as an attorney and counselor of the United

States District Court for the Western District of New York, uprightly and accordingly to law; and I will

support the Constitution of the United States. So help me God.

Ap l_—

/ Signature of Aniomey
Subscribed and sworm to before me this 2 i
day of 5 a) A .

Lae () aa

 
 
  
  
    

    

SALLY MENDEZ AREVALO
Notary Public ~ California Z
San Francisco County
Commission # 2186520
My Comm, Expires Mar 13,2021

  
 

 

Rev. 2/2000
